Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 26, 2020

                                       No. 04-20-00429-CV

          IN THE INTEREST OF Y.Z., N.A.Z., J.F.Z., AND V.V.Z., CHILDREN

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3814CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER

        This is an accelerated appeal of the trial court’s order terminating the appellant’s parental
rights. The appellant’s brief was originally due to be filed on October 12, 2020.

        By order dated October 12, 2020, appellant’s first motion for extension of time was
granted, extending the deadline to file the brief to October 23, 2020. Because the disposition of
this appeal is governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial
Administration our order noted this appeal is required to be brought to final disposition within
180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Our order further
stated, “Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.”

          On October 23, 2020, appellant’s attorney filed a second motion for extension of time
requesting an additional three-day extension. The motion is GRANTED. Appellant’s brief must
be filed no later than October 26, 2020. Given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court